DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is based on Applicant's argument/remarks filed on February 24, 2021, in response to the Non-Final Office Action dated November 24, 2020.

Claims 1-3, 8-10, 12, 22-24 and 27 (renumbered 11) are presented for prosecution and are allowed.

Allowable Subject Matter
4.	The following is Examiner’s statement of reasons for allowance: 
	The prior art of record teaches the general concepts of patch deployment (see Pal 20110138374), software agents (see Price 20060026304), update publishers (see Yegulalp “System Center Updates Publisher zeroes in on third-party updates”), and preventing access to patch file data (see Carollo et al. 20120174090).  However, based on Applicant’s remarks and further search, Examiner has concluded that the specific claim limitations “automatically providing said third party patch file, by said third party patch file agent, to a second party server update services (SUS) executing on said client, wherein said third party patch file is automatically transmitted to said SUS from said third party patch file agent without requiring manual intervention by information technology (IT) personnel, said third party patch file agent automatically transmitting said third party patch file to said SUS at a predetermined time interval, and wherein said third party patch file bypasses a system center updates publisher in combination with the other recited claim elements, are not found in the prior art of record and would not have been obvious.  
	Claims 1, 9, and 22 are therefore allowed.  Claims 2, 3, 8, 10, 12, 23, 24, and 27 are also allowed due to their respective dependence on allowable independent claims 1, 9, and 22.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN DAVID BERMAN whose telephone number is (571)272-7206.  The examiner can normally be reached on M-F, 9-6 Eastern.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN D BERMAN/Examiner, Art Unit 2192                                                                                                                                                                                                        
/S. Sough/SPE, Art Unit 2192